Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 5, 2018

                                     No. 04-16-00186-CV

 COTTER & SONS, INC.; James F. Cotter; Alamo Towers-Cotter, LLC; Cotter 11211 Katy
 Freeway Building, LP; Cotter 7447 Harwin Building, LP; Cotter Equities LLC; Cotter Harwin
     Equities LLC; Cotter Katy Equities LLC; Cotter Katy Freeway Building, LP; Et Al.,
                                         Appellants

                                               v.

             BJ CORPORATION D/B/A NATIONAL BUILDING SERVICE,
                                 Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-09427
                          Honorable Gloria Saldana, Judge Presiding


                                        ORDER

        On November 15, 2017, we abated this appeal based on Appellant Alamo Towers—
Cotter, LLC’s voluntary petition for bankruptcy filed in the United States Bankruptcy Court for
the Western District of Texas under Case No. 17-52599-cag on November 6, 2017. See 11
U.S.C. § 362 (2012); TEX. R. APP. P. 8.1.
        We suspended all appellate deadlines under the Texas Rules of Appellate Procedure from
the date the bankruptcy petition was filed in the bankruptcy court. See TEX. R. APP. P. 8.2. For
administrative purposes, we closed the case pending a motion to reinstate the appeal. See id. R.
8.3(a).
        On March 12, 2018, Appellee BJ Corporation d/b/a National Building Service filed an
“Advisory to the Court” which we construe as a motion to reinstate the appeal. See id. Appellee
attached a copy of an order dated January 29, 2018, from the United States Bankruptcy Court for
the Western District of Texas, San Antonio Division. See id. R. 8.3(a). The agreed order states
in part as follows:
       [T]he automatic stay set forth in 11 U.S.C. §362(a) is hereby modified in this case
       to permit the Debtor and NBS to pursue and defend the appeal presently pending
       in the Fourth Court of Appeals under Case No. 04-16-00186-CV, styled Cotter &
      Sons, Inc.; James F. Cotter; Alamo Towers-Cotter, LLC; Cotter 11211 Katy
      Freeway Building, LP; Cotter 7447 Harwin Building, LP; Cotter Equities LLC;
      Cotter Harwin Equities LLC; Cotter Katy Equities LLC; Cotter Katy Freeway
      Building, LP; et al., Appellants v. BJ Corporation d/b/a National Building
      Service, Appellee.

       We REINSTATE this appeal on this court’s docket. Appellee’s November 9, 2017
motion for en banc reconsideration is deemed timely filed. See id. R. 8.2.




                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of April, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court